Title: John Quincy Adams to James Madison, 21 February 1829
From: Adams, John Quincy
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 21 February 1829—
                            
                        
                        
                        In enclosing to you a copy of a pamphlet relating to subjects not without interest in the history of our
                            Country I avail myself of the occasion to assure you of the deep sympathy with which I have learnt the affliction with
                            which you have recently been visited by the decease of your venerable parent, and of the undeviating respect and
                            attachment with which I remain Your friend and Servt
                        
                            
                                
                            
                        
                    